Citation Nr: 0938865	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  06-21 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for pes planus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1980 to May 1981.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which, in part, denied the Veteran's claim of 
entitlement to service connection for pes planus.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  

Issues not on appeal

In the above-referenced May 2004 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for rheumatoid arthritis.  To the Board's 
knowledge, the Veteran has not disagreed with this decision.  
Accordingly, that issue is not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

In a written statement accompanying the Veteran's June 2006 
VA Form 9, the Veteran stated that she has been "diagnosed 
with chronic rheumatoid arthritis due to my pes planus."  It 
appears that the Veteran may be requesting that her 
previously denied service connection claim for rheumatoid 
arthritis be reopened.  That issue has not yet been addressed 
by the RO, and is referred to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO].


REMAND

The Veteran seeks service connection for pes planus.  In 
essence, the Veteran contends that her pes planus disability 
was aggravated during her active duty military service.  

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008).  
However, temporary or intermittent flare-ups of a pre-
existing disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, worsens.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

The Veteran's May 29, 1980 enlistment examination 
specifically notes that the Veteran had "pes planus" upon 
her entry into service.  Subsequently, while serving on 
active duty, the Veteran was supplied with arch supports to 
treat her pes planus disability.  See the Veteran's January 
21, 1981 service treatment record.  
The Veteran now contends that her active duty training 
aggravated her pre-existing pes planus.  See the Veteran's 
handwritten statement accompanying her VA Form 9.  

There is no medical nexus evidence in the Veteran's claims 
file indicating that the pre-existing pes planus disability 
was aggravated or worsened by her active duty military 
service, or ruling out such connection.  This medical 
question cannot be answered by the Board.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  Therefore, the Board finds that 
a medical opinion must be obtained as to the Veteran's claim.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2008) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran and 
request that she identify, to the extent 
possible, any medical treatment she has 
received for her pes planus disability.  
VBA should take appropriate steps to 
secure copies of any such treatment 
reports identified by the Veteran which 
are not in the record on appeal.  Efforts 
to obtain these records should also be 
memorialized in the Veteran's VA claims 
folder.

2.  VBA should then arrange for a medical 
professional to review the Veteran's VA 
claims folder and to provide an opinion, 
based upon th4e entire medical history and 
with supporting rationale, as to whether 
it is as likely as not that the Veteran's 
pes planus disability was aggravated 
[increased in severity beyond normal 
progression] by her active duty service 
dating from November 1980 to May 1981.  If 
the reviewing professional determines that 
physical examination and/or diagnostic 
testing of the Veteran are necessary, such 
should be scheduled.  A report should be 
prepared and associated with the Veteran's 
VA claims folder.

        3.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should 
readjudicate the Veteran's service 
connection claim.  If the claim is denied, 
VBA should provide the Veteran and her 
representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


